DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–3 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0280942 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 February 2021 and 02 August 2021 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 22 February 2021.  These drawings are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD FOR PRODUCING SEPARATOR-INTEGRATED ELECTRODE USING COATING SOLUTION OF WATER-INSOLUBLE POLYMER, GOOD SOLVENT, AND POOR SOLVENT.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beard (US 2006/0081530 A1).
Regarding claim 1, Beard discloses a method for producing a separator-integrated electrode, the method comprising the steps of:
preparing a coating solution in which a water-insoluble polymer is dissolved in a mixed solvent containing a good solvent for the water-insoluble polymer and a poor solvent for the water-insoluble polymer (see mixture, [0113]);
coating the coating solution on an electrode (see coated, [0115]); and
vaporizing and removing the mixed solvent from the coating solution coated on the electrode (see dried, [0114]),
wherein a boiling point of the poor solvent (see water, [0113]) is higher than a boiling point of the good solvent (see acetone, [0113]), and
a porous separator layer is formed by removing the mixed solvent through the vaporization and thereby forming pores (see bonded separator layer, [0115]).
Regarding claim 2, Beard discloses all claim limitations set forth above and further discloses a method for producing a separator-integrated electrode:
wherein the water-insoluble polymer is a vinylidene fluoride-hexafluoropropylene copolymer (see PVDF-HFP, [0113]).
Regarding claim 3, Beard discloses all claim limitations set forth above and further discloses a method for producing a separator-integrated electrode:
wherein the poor solvent is water (see water, [0113]).

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noh (KR 2001-0038737 A).
Regarding claim 1, Noh discloses a method for producing a separator-integrated electrode, the method comprising the steps of:
preparing a coating solution in which a water-insoluble polymer is dissolved in a mixed solvent containing a good solvent for the water-insoluble polymer and a poor solvent for the water-insoluble polymer (see slurry, [0066]);
coating the coating solution on an electrode (see coated, [0066]); and
vaporizing and removing the mixed solvent from the coating solution coated on the electrode (see dried, [0066]),
wherein a boiling point of the poor solvent (see ethanol, [0066]) is higher than a boiling point of the good solvent (see acetone, [0066]), and
a porous separator layer is formed by removing the mixed solvent through the vaporization and thereby forming pores (see microporous polymer separator membrane, [0066]).
Regarding claim 2, Noh discloses all claim limitations set forth above and further discloses a method for producing a separator-integrated electrode:
wherein the water-insoluble polymer is a vinylidene fluoride-hexafluoropropylene copolymer (see vinylidene fluoride/hexafluoro propylene copolymer, [0070]).

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. (CN 109346656 A, hereinafter Tang).
Regarding claim 1, Tang discloses a method for producing a separator-integrated electrode, the method comprising the steps of:
preparing a coating solution in which a water-insoluble polymer is dissolved in a mixed solvent containing a good solvent for the water-insoluble polymer and a poor solvent for the water-insoluble polymer (see coating, [0091]);
coating the coating solution on an electrode (see applied, [0101]); and
vaporizing and removing the mixed solvent from the coating solution coated on the electrode (see baked, [0102]),
wherein a boiling point of the poor solvent (see ethanol, [0091]) is higher than a boiling point of the good solvent (see acetone, [0091]), and
a porous separator layer is formed by removing the mixed solvent through the vaporization and thereby forming pores (see organic coating, [0101]).
Regarding claim 2, Tang discloses all claim limitations set forth above and further discloses a method for producing a separator-integrated electrode:
wherein the water-insoluble polymer is a vinylidene fluoride-hexafluoropropylene copolymer (see vinylidene fluoride-hexafluoropropylene copolymer, [0091]).

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN 110518283 A1, hereinafter Liu).
Regarding claim 1, Liu discloses a method for producing a separator-integrated electrode, the method comprising the steps of:
preparing a coating solution in which a water-insoluble polymer is dissolved in a mixed solvent containing a good solvent for the water-insoluble polymer and a poor solvent for the water-insoluble polymer (see homogeneous liquid, [0084]);
coating the coating solution on an electrode (see film, [0084]); and
vaporizing and removing the mixed solvent from the coating solution coated on the electrode (see drying, [0084]),
wherein a boiling point of the poor solvent (see ethanol, [0084]) is higher than a boiling point of the good solvent (see acetone, [0084]), and
a porous separator layer is formed by removing the mixed solvent through the vaporization and thereby forming pores (see film, [0084]).
Regarding claim 2, Liu discloses all claim limitations set forth above and further discloses a method for producing a separator-integrated electrode:
wherein the water-insoluble polymer is a vinylidene fluoride-hexafluoropropylene copolymer (see PVDF-HFP, [0084]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725